Scott, J.:
The action was to foreclose a tax lien, and the respondent, purchaser at the sale, seeks to be relieved from his bid because, as he claims, a portion of the property purchased, formerly lying within the bed of Sixth avenue or Hawkstone street, is still subject to private street easements, notwithstanding said street has been legally closed. The case is governed, as we consider, by two recent decisions, one in the Court of Appeals and the other in this court. (Barber v. Woolf, 216 N. Y. 7; Astor v. Thwaites, 170 App. Div. 624.) These cases require a reversal of the order appealed from. The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Clarke, P. J., McLaughlin, Dowling and Smith, JJ., concurred. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.